DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group 1, claims 1-4 in the reply filed on 5/24/2021 is acknowledged.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 2/2/2021 and 3/16/2021 were filed properly.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


6.	Claims 1-4, 19-24 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over (US 6,224,794 B1) to Amsden et al. (hereinafter Amsden) in view of (US 5,945,126) to Thanoo et al.  (hereinafter Thanoo).
	Amsden is directed towards methods for microsphere production.  Amsden discloses at (C2, L65) a method for producing microspheres.  Amsden discloses at (C3, L1) that an orifice is directed into a second composition that flows through conduits (tubes).  Amsden discloses at (C3, L21) that the first conduit may extend into the second conduit.  Amsden discloses at (C3, L26) the first fluid is injected into the second fluid through a needle.  Amsden discloses at (C3, L33) the second fluid tube is continuous flow in a downstream direction that acts as Applicants dispersed phase.  Amsden discloses at (C5, L25) that the first composition passes through an orifice (needle) into a second composition along a first path (needle tube aka hollow bore)  that then flows continuously downstream.  Amsden discloses at (C5, L45) that the fluid is used from the reservoir with a pump that is in fluid communication with a needle via a conduit (tube).  Amsden discloses at (C5, L-39 to L65) that the flow may be provided by a variey of pump types such as a peristatic pump, syringe pump or a gear pump and the pumps may include impeller blades such as the gear pump that is well known to be 
	Thanoo is directed toward the production of microspheres.  Amsden and Thanoo are both directed toward the production of microspheres and therefore are analogous art.  Thanoo teaches at (C2, L55) that the dispersed phase is continuously injected into a continuous phase and that the flows and pressures are controlled to optimize the process for producing microcapsules at the desired size and the desired production rate.   Thanoo teaches at (C3, L25) that the means for forming an emulsion uses an impeller causing the dispersed phase to be introduced into the continuous phase.  Thanoo teaches at (C8, L53) that the dispersed phase is pumped into the continuous phase.   Thanoo teaches at (C9, L41 to L55) that various types of pumps are used to control the flow rate that in turn controls the injection rate and microsphere sizes.  Thanoo teaches at (C10, L15) that the flow rate of the continuous and dispersed phases are controlled by pumps and flow regulators such as a calibrated peristaltic pump and a metering needle valve.  One skilled in the art would expect needle injectors and pumps to be sealed to tubes and fittings to avoid fluid losses that would create hazards and expenses due to loss of reactants.  Thanoo teaches at (C12, L25) that the impeller is run to create high sheer to create mixing.  
	It would be obvious to one skilled in the art at the time of filing based on the disclosure of Amsden in view of the teachings of Thanoo to create a system that creates a microsphere that forms a prime facie case of obviousness that reads on claims 1-4, 19-24 and 27.  

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D WASHVILLE whose telephone number is (571)270-3262.  The examiner can normally be reached on M-F 9-5.

8.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

9.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

10.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY D WASHVILLE/Primary Examiner, Art Unit 1766